PER CURIAM.
This is an appeal from an order of the District Court for the district of New Jersey striking a bill of complaint. It affirmatively appears from the bill that "the issues sought to be raised in the District Court had been decided adversely to the petitioner by the New Jersey Supreme Court, 161 A. 51, 10 N. J. Misc. 747, and the New Jersey Court of Errors and Appeals, 110 N. J. Law, 221, 164 A. 278. The respondents move to dismiss the appeal or, in the alternative, to affirm the order of the District Court.
Section 237 of the Judicial Code (28 USCA § 344) provides that an appeal from a decision of the highest court of the state involving constitutional questions shall be taken directly to the Supreme Court of the United States. In Rooker v. Fidelity Trust Co., 263 U. S. 413, 44 S. Ct. 149, 68 L. Ed. 362, the Supreme Court, in a similar case, affirmed a decree of the District Court which had dismissed a bill for want of jurisdiction. We restrict this opinion to a ruling that the District Court did not have jurisdiction and, on authority of Rooker v. Fidelity Trust Co., supra, affirm the order.
Order affirmed.